DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: While the prior art teaches bidirectional communication without the use of echo cancellation circuitry, the prior art of record, either alone or in combination, fails to teach or suggest a line transmission system wherein there is no echo cancellation circuitry and there is an idle gap between the adjacent up/down stream transmissions wherein the slots associated with the downstream transmission are shorter in length than the upstream slots.  These limitations in combination with the other limitations of the independent claims are not taught or suggested and thus deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
He US2013/0107765 teaches bidirectional communication wherein there is a separation period between the transmitting/receiving periods.
Wan et al. US2021/0002662 teaches all uplink timeslots corresponding to adjacent downlink frequencies can be set to an idle state respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419